Title: From George Washington to John Armstrong, 10 August 1779
From: Washington, George
To: Armstrong, John


        
          Dear Sir,
          West-point Augt 10th 1779.
        
        Among the number of Letters which I am continually receiving & the multiplicity of papers which are put into my hands to peruse, your favor of the 25th of June was mixed, & for a time lost—nor did it come to light again till yesterday. this, though a bad excuse, is the truth, & consequently the best apology I can make for delaying so long an answer to the quære in behalf of your Son. I wish it was in my power to accomodate the Doctr with a piece of Land in Berkeley upon such terms as would be agreeable to him, but several years ago I leased every foot I had in that County and wish with all my heart he had happened to have been one of the Lessee’s, as I let them for Cash on very moderate terms for lives, which under the present depreciated state of the currency, is not worth collecting.
        Such a flood of good news is pouring in upon us at this Instant that (not forgetting the late Charlestown accts) I am induced to suspend my belief of (at least) part of them till more authentic information arrives. The taking of St Vincents & the Grenad[in]es wants no further confirmation—the relation of these matters seem pointed & clear; but the true issue, & the consequences of the engagement between the two fleets are not (to us at this place) well ascertained. nor is the acct of the enemys retreat from South Carolina, and the Surrender of the Troops at penobscot & destruction of their fleet at that place direct, nor the latter well related, but a few days more will remove all doubts on these several heads.
        The enemy, excepting their Garrisons at Stony & Verplanks points, & a few light Troops without Kings bridge & those on Staten Island are removed to York Island. what may be the design, under the present appearances of things, is not easy to decide but a little time will disclose this also. In the mean while I am endeavouring by the erection of New works, & an alteration of the old, to put this Post in the

best posture of defence I can. In sincerity & truth I have the honor to be—Dr Sir Yr Most Obedt & Affec⟨te⟩ Hble Servt
        
          Go: Washington
        
      